  Case 18-00273        Doc 94     Filed 08/12/20 Entered 08/12/20 16:48:52          Desc Main
                                    Document     Page 1 of 1



                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

In re:                                              )         Case No. 16bk24720
       Carhart, Inc.,                               )         Chapter 7
                                                    )
                            Debtor.                 )         Judge LaShonda A. Hunt
                                                    )
Joji Takada, not individually but as chapter 7      )         Adv. No. 18ap00273
Trustee for the bankruptcy estate of Carhart, Inc., )
                                                    )
                            Plaintiff,              )
v.                                                  )
                                                    )
Kexin Carhart                                       )
                                                    )
                            Defendant,              )
                                                    )

                                              ORDER

        This matter came before the court for a continued status hearing on discovery and for
consideration of Defendant Kexin Carhart’s motions to dismiss Plaintiff Trustee Joji Takada’s
adversary complaints (Dkts. 33, 48), with counsel for each party appearing, and the court having
heard their respective positions,

         IT IS HEREBY ORDERED THAT:

    1. Defendant’s motions to dismiss are taken under advisement and will be ruled upon on or
       before October 2, 2020.

    2. All discovery is stayed pending ruling on the motions to dismiss.

    3. This adversary proceeding and all outstanding motions concerning discovery are
       continued for a telephonic status hearing on October 2, 2020, at 9:30 a.m.



                                                        ENTER:
Dated: August 12, 2020


                                                        __________________________
                                                        Honorable LaShonda A. Hunt
                                                        United States Bankruptcy Judge
